DETAILED ACTION

This Office Action is responsive to the Response Final Action, filed 09/22/2022. 
Status of the claims:
Claims 1-30 were pending.
Claims 1-30 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination (RCE)
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including a submission, filed on  09/22/2022. Since the submission appears to be a bona fide attempt to provide a complete reply to the previous Office Action by the Applicant, finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the submission filed on 09/22/2022 has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 09/22/2022. By this amendment the claims have been amended. The amendment, specifically to Independent claims 1, 16, 28 and 30, incorporates new feature which is not in previously rejected claims. Furthermore the amendment, specifically to said independent claims, is made for facilitating expeditious prosecution of the application not just to clarify subject matter already present, thus the amendment is related to patentability issue.  Up on entry of the Amendment, pending claims 1-30 will be fully examined for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-16, 18, 20, 22-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over EP3565358 to Zhang  et al. (“Zhang”, hereinafter) in view of US2016/0352487 to Chen et al. (“Chen”), further in view of US9407345 to Kim et al. (“Kim”)  (The comments in parentheses apply to the prior art documents) 
RE claims 1, 28, Zhang discloses a method and an apparatus for wireless communication at a user equipment (UE) (e.g. Zhang: Figs. 1-A, 8 and Abstract: ) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); transmitting, to a plurality of transmission-reception points of a plurality of transmission-reception points, an indication of a number of a plurality of co-phasing factors within an antenna panel of the transmission-reception point based at least in part on an individual beam training performed with the transmission-reception point (e.g. Zhang: Figs. 1, 5 and Paras [0013]-[0014], [0024], [0037]: transmits, to plurality of network equipment (i.e. transmission-reception points), indication of number of a plurality of beam weights for coordinated reception at the supported antennas of the UE used based on beam training performed with the transmission-reception point), [….]; performing a coordinated beam training with the plurality of transmission-reception points based at least in part on the plurality of co-phasing factors (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0037], [0053], [0107], [0134]: performs, for transmission, a coordination scheduling request for coordinated beam trainings, wherein the coordination scheduling request carries terminal identifier/s based at least in part on the plurality of beam weights); determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception […] to the UE (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: a massive antenna array in a two-level hybrid weighting form may be determined to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value); and receiving, at the UE and based at least in part on the determining, the coordinated beamformed transmission from the plurality of transmission-reception points (e.g. Zhang: Fig. 4-B: the UE receives coordinated downlink data transmission). 
The subject matter of claims 1 and 28 differs from Zhang in that Zhang does not explicitly disclose the limitation: [... coordinated beamformed transmission comprising joint transmissions from the plurality of transmission-reception points], as recited. However, Chen teaches or suggests, in the same technical field, a coordinated beamformed transmission comprising joint transmissions from the plurality of transmission-reception points (e.g. Chen Paras [0046]-[0047], [0050]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang with Chen’s teaching/suggestion of transmitting, an indication of a number of a plurality of co-phasing factors to transmission-reception points. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. 
The subject matter of currently amended claims 1 and 28 differs from Zhang in view of Chen in that Zhang in view of Chen does not explicitly disclose the limitation: [wherein the plurality of co-phasing factors are based at least in part on a plurality of symbol estimates associated with the individual beam-training], as recited.
However, Kim teaches or suggests, in the same technical field, wherein the plurality of co-phasing factors are based at least in part on a plurality of symbol estimates associated with the individual beam-training (e.g. Kim Fig. 8, Col. 7, lines 20-50 ; Col. 28, lines 20-40; and Col. 30, lines 10-30). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang in view of Chen with Kim’s teaching/suggestion in order to feedback co-phasing factors that are determined based on symbol estimates associated with individual training symbols (see for example, Kim Fig. 8, Col. 7, lines 20-50, Col. 28, lines 20-40, and Col. 30, lines 10-30) . Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 28.


RE claim 3, Zhang discloses the method of claim 1, wherein the plurality of co-phasing factors within the antenna panel are associated with distinct clusters of a channel, the channel supporting communication between the transmission-reception point and the UE (see for example, Figs. 1-A and Paras [0013], [0037]: a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value . When cell beamforming coordination scheduling needs to be performed, the network device serving a coordinated cell, a coordination scheduling request, where the coordination scheduling request carries a terminal identifier, the specific user terminal indicated by the terminal identifier is the user terminal of a serving cell, and the coordination scheduling request indicates that the user terminal is to perform uplink wide-transmission narrow-reception beam training). The subject matter of claims 3 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE, as taught in Fig. 1-B and Paras [0002], [0037] and Fig. 1-B can be construed as determining plurality of co-phasing factors. Besides, it is rather well established in the art, that term co-phasing weights have similar meaning as beam weights when applied to antenna elements in user equipment (UE) for signal reception. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the feature disclosed by Zhang. Therefore, one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could construe and thereby render obvious the features/elements as claimed by the known method, with each element/feature retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

RE claims 7 and 25, Zhang discloses the method of claim 2, further comprising: receiving a reference signal transmission from each transmission-reception point of the plurality of transmission-reception points as part of the coordinated beam training (e.g. Zhang: Fig. 4-B and Paras [0059]-[0061]: receives reference signal transmission from each network device as part of the coordinated beam training), the reference signal transmission from each transmission-reception point sharing a common modulation symbol (e.g. Zhang: Paras [0058]-[0061]).

RE claims 8-10, Zhang discloses the method of claim 1, further comprising: estimating an effective channel for the number of supported antennas at the UE; and wherein determining the beam weights for coordinated reception at the UE is based at least in part on the estimating (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements); determining, as part of a per-antenna sampling, a received signal estimate for an antenna of the number of supported antennas at the UE with a distinct time-sample of the set of resources (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]); determining, as part of a unitary matrix sampling, a received signal estimate for the number of supported antennas at the UE with a distinct time-sample of the set of resources (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]).  

RE claims 11 and 24, Zhang discloses the method of claim 1, further comprising:   selecting a subarray of antennas from a set of supported subarrays of antennas at the UE (e.g. Zhang Fig. 1-B); and wherein the coordinated beam training is based at least in part on the selecting (e.g. Zhang Fig. 1-B).
  
RE claim 12, Zhang discloses the method of 1, further comprising: determining a set of beam weights at the UE based at least in part on the coordinated beam training (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]); and wherein determining the beam for coordinated reception is based at least in part on determining the set of beam weights (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements).
  
RE claims 13 and 23, Zhang discloses the method of claim 1, wherein receiving the coordinated beamformed transmission further comprises: simultaneously receiving the same information bits from each transmission- reception point of the plurality of transmission-reception points (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0037], [0135]-[0136]):
  
RE claim 14 and 26, Zhang discloses the method of claim 1, as outlined above with the claims rejection. The subject matter of claim 14 differs from Zhang in that Zhang does not explicitly recite the feature: the set of resources comprises contiguous channel state information reference signal resources, as recited. However, Xi teaches or suggests, in the same technical field, the feature: the set of resources comprises contiguous channel state information reference signal resources (e.g. Xi, Fig. 18, Col. 50, lines 30-40, Col. 40, lines 45-65, Col. 43, lines 40-65, Col. 44, lines 1-10: the UE generally performs measurement according to two sets of CSI-RS resources whose numbers are continuous according to configuration of one or more CSI-RS resource settings). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Zhang with Xi’s teaching or suggestion for the purpose of reporting a number of supported antennas at the UE. In combination, Zhang is not altered in that Zhang continues to receive coordinated downlink data transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each element/feature retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14.

RE claims 15 and 27, Zhang discloses the method of claim 1, wherein the coordinated beamformed transmission is part of a coordinated multipoint transmission by the plurality of transmission-reception points (see for example, Figs. 1-A and Paras [0013], [0037).

RE claims 16, and 30, Zhang discloses a method and an apparatus for wireless communication at a transmission-reception point (e.g. Zhang: Figs. 1-A, 8) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); receiving, from a user equipment (UE), a plurality of co-phasing factors within an antenna panel of the transmission-reception point based at least in part on an individual beam training performed with the UE (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]:  the UE transmits, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception), […]; transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0053], [0107], [0134]: transmits a coordination scheduling request for coordinated beam training, wherein the coordination scheduling request carries a terminal identifier; the coordination scheduling request indicates that the user terminal is to perform uplink beam training. the coordination scheduling request also carries a cell identity of the serving cell and other information); determining a beam for a coordinated beam training based at least in part on the plurality of co-phasing factors (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: a massive antenna array in a two-level hybrid weighting form may be determined to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value); transmitting, to the UE, a reference signal over the beam as part of the coordinated beam training with one or more additional transmission-reception points (e.g. Zhang: Fig. 4-B, Paras [0053], [0107], [0134]: transmits coordinated downlink data transmission); and transmitting, to the UE, a beamformed transmission over the beam, the beamformed transmission coordinated with at least one joint beamformed transmission to the UE from the one or more additional transmission-reception points (e.g. Zhang: Fig. 4-B, Paras [0002], [0037]: transmits data over the beam, to the one or more transmission-reception points).
The subject matter of claims 16 and 30 differs from Zhang in that Zhang does not explicitly disclose the term [... joint transmissions], as recited., as recited. However, Chen teaches or suggests, in the same technical field, joint beamformed transmission (e.g. Chen Paras [0046]-[0047], [0050]) . Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang with Chen’s teaching/suggestion of transmitting, an indication of a number of a plurality of co-phasing factors to transmission-reception points. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. 
The subject matter of currently amended claims 1 and 28 differs from Zhang in view of Chen in that Zhang in view of Chen does not explicitly disclose the limitation: [wherein the plurality of co-phasing factors are based at least in part on a plurality of symbol estimates associated with the individual beam-training], as recited.
However, Kim teaches or suggests, in the same technical field, wherein the plurality of co-phasing factors are based at least in part on a plurality of symbol estimates associated with the individual beam-training (e.g. Kim Fig. 8, Col. 7, lines 20-50 ; Col. 28, lines 20-40; and Col. 30, lines 10-30). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang in view of Chen with Kim’s teaching/suggestion in order to feedback co-phasing factors that are determined based on symbol estimates associated with individual training symbols (see for example, Kim Fig. 8, Col. 7, lines 20-50, Col. 28, lines 20-40, and Col. 30, lines 10-30) . Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 15 and 27.

RE claim 18, Zhang discloses the method of 16, further comprising: determining a set of beam weights at the transmission-reception point based at least in part on the indication of the plurality of co-phasing factors (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]), wherein determining the beam for the coordinated beam training is based at least in part on determining the set of beam weights (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements).
The subject matter of claim 18 differs from Zhang in that Zhang does not explicitly teach or suggest, the term “co-phasing factor”, as recited. However, Chen teaches or suggests, in the same technical field, the term co-phasing (e.g. Para [0047] & Claim 33 of Chen). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang with Chen’s teaching/suggestion of transmitting, an indication of a number of a plurality of co-phasing factors to transmission-reception points. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 18.

RE claim 20, Zhang discloses the method of claim 16, wherein the plurality of co-phasing factors within the antenna panel are associated with distinct clusters of a channel, the channel supporting communication between the transmission-reception point and the UE (see for example, Figs. 1-A and Paras [0013], [0037]: a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value . When cell beamforming coordination scheduling needs to be performed, the network device serving a coordinated cell, a coordination scheduling request, where the coordination scheduling request carries a terminal identifier, the specific user terminal indicated by the terminal identifier is the user terminal of a serving cell, and the coordination scheduling request indicates that the user terminal is to perform uplink wide-transmission narrow-reception beam training). 
The subject matter of claims 20 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE, as taught in Fig. 1-B and Paras [0002], [0037] and Fig. 1-B can be construed as determining plurality of co-phasing factors. Besides, it is rather well established in the art, that term co-phasing weights have similar meaning as beam weights when applied to antenna elements in user equipment (UE) for signal reception. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the feature disclosed by Zhang. Therefore, one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could construe and thereby render obvious the features/elements as claimed by the known method, with each element/feature retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 20.

RE claim 22, Zhang discloses the method of claim 16, further comprising: coordinating with the one or more additional transmission-reception points via a backhaul link, wherein transmitting the reference signal over the beam as part of the coordinated beam training is based at least in part on the coordinating (e.g. Zhang: Figs. 1-A, 5 and Paras [0013], [0024] and Fig. 1-B and Paras [0002], [0037]) .

Claims 2, 17, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen and further in view of US10951291 to Xi et al. (“Xi”, hereinafter) (The comments in parentheses apply to the prior art documents)
RE claim 2, and 29, Zhang in view of Chen disclose the method and apparatus of claims 1 and 28, respectively, further comprising: transmitting, to the plurality of transmission-reception points, an indication of a number of supported antennas at the UE for signal reception, wherein a set of resources for the coordinated beam training is based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: the UE transmits, to plurality of network equipment (i.e. transmission-reception points), an indication of number of supported beams used at the UE for signal reception, based at least in part on the number of supported antennas at the UE). 
The subject matter of claims 2 and 29 differs from Zhang in view of Chen in that Zhang in view of Chen does not explicitly recite the term ‘supported antennas’ as recited. However, Xi teaches or suggests, in the same technical field, transmit/ting indication of a number of supported antennas at the UE (see for example, Xi Figs. 12, 14 and Col. 31, lines 31-65, Col. 34, lines 17-65). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang in view of Chen with Xi’s teaching/suggestion for the purpose of receiving an indication of number of supported beams used for signal reception based at least in part on coordinated beamformed transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 2 and 29.

RE claim 17, Zhang in view of Chen disclose the method of claim 16, further comprising: receiving, from the UE, an indication of a number of supported antennas at the UE, wherein a set of resources for the coordinated beam training is based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: receiving an indication of number of supported beams used for signal reception based at least in part on coordinated beamformed transmission).
The subject matter of claim 17 differs from Zhang in view of Chen in that Zhang in view of Chen does not explicitly recite the term ‘supported antennas’ as recited. However, Xi teaches or suggests, in the same technical field, transmit/ting indication of a number of supported antennas at the UE (see for example, Xi Figs. 12, 14 and Col. 31, lines 31-65, Col. 34, lines 17-65). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang in view of Chen with Xi’s teaching/suggestion for the purpose of receiving an indication of number of supported beams used for signal reception based at least in part on coordinated beamformed transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 17.

RE claim 19, Zhang in view of Chen discloses the method of claim 16, as outlined above with the claims rejection. 
The subject matter of claim 19 differs from Zhang in that Zhang does not explicitly teach or suggest, receiving the indication of the plurality of co-phasing factors is based at least in part on the transmitting as recited. However, Chen teaches or suggests, in the same technical field, receiving the indication of the plurality of co-phasing factors is based at least in part on the transmitting (e.g. Para [0047] & Claim 33 of Chen). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Zhang with Chen’s teaching/suggestion of transmitting, an indication of a number of a plurality of co-phasing factors to transmission-reception points. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. 
The subject matter of claims 19 differs from Zhang in view of Chen in that Zhang in view of Chen does not explicitly recite the features: transmitting beam swept synchronization signals to the UE, as recited. However, Xi teaches or suggests, in the same technical field, the feature: transmitting beam swept synchronization signals to the UE (e.g. Xi, Figs. 14, 21 and Col. 34, lines 30-40, and Col. 43, lines 20-25). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Zhang in view of Chen with Xi’s teaching or suggestion for the purpose of reporting a number of supported antennas at the UE. In combination, Zhang is not altered in that Zhang continues to receive coordinated downlink data transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each element/feature retaining its advantageous function, yielding the predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 19.



Allowable Subject Matter
 Claims 4, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a rejected base claim and dependent upon claim 4, but would be allowable if rewritten in independent form including all of the limitations of claims 4, the base claims and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632